PER CURIAM.
Petitioner seeks review of an order denying its motion for protective order. The motion was in response to a request for production which sought discovery of various items allegedly relevant to petitioner’s financial status.
Because there is a counterclaim pending against petitioner seeking punitive damages, the issue of net worth is relevant. Therefore, we find this ease controlled by Henkel v. Jasin, 425 So.2d 1219 (Fla. 2d DCA, 1983). As in Henkel, we note that petitioner’s motion for protective order did not object to specific items and failed to show that good cause was present to limit the discovery due to “annoyance, embarrassment, oppression, or undue burden or expense” as required by Florida Rule of Civil Procedure 1.280(c). That rule imposes a limit on the extent of discovery even given a pending punitive damages claim.
Accordingly, we deny certiorari without prejudice to petitioner promptly filing an amended motion for protective order in the trial court specifying precisely the items objected to with a showing of good cause as contemplated by rule 1.280(c).
BOARDMAN, Acting C.J., and SCHEB and SCHOONOVER, JJ., concur.